Rodey, Judge,
delivered the following opinion:
*492This cause comes before us on tbe motion of tbe respondent, filed March 13th, 1908, that tbe plea of tbe respondent, filed herein on tbe 12th of March, 1908, be stricken from tbe files, and that complainant, or complainants, as recently substituted, be required to file an answer within a short day.
On the 3d day of January, 1907, we entered a short order in this case, overruling the exceptions to the bill of review herein, filed on June 24, 1907, as of date October 22d, 1903, and at that time we ordered that the respondent should answer as soon as may be ■ under the practice. Instead, he has now again pleaded the same matter that we have ruled upon already in the cause. However, the motion to strike the plea will not be granted, but the plea is hereby overruled, and the respondent is ordered to answer by Friday, April 3d, 1908, in default of which answer the substituted complainants shall have the right to forthwith take a rule pro confesso against the respondent, and shall thereafter have the right to offer such proofs as may satisfy the court, if he cau, that he is entitled to have the decree and the decree pro confesso in the original bill in cause No. 137 set aside, and said original cause reopened and retried, as he has prayed for by his said bill of review.